DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-28 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-14 are related to a system. Claims 15-28 are related to a method. Accordingly, claims 1-28 are all within at least one of the four statutory categories. 

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter 

Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:

A server configured to analyze operational rhythms in hospital treatment and provide recommendations based on the same, the server comprising: 
one or more processors; and 
memory comprising instructions that, when executed, cause the one or more processors to: 
receive, from a database, treatment data corresponding to a treatment provided to a plurality of patients; 
determine a preferred treatment regimen based upon the treatment data, wherein the preferred treatment regimen comprises a time of day the treatment is more effective than other times of the day based upon responses to the treatment; and 
provide a notification to a user interface to provide the treatment at the time of the day the treatment is more effective.

The Examiner submits the foregoing underlined limitations constitute a “certain methods of organizing human activity, specifically managing human interactions because the step of determining a preferred treatment regimen based on treatment data and comprises the more effective treatment during a certain time of the day is a process of managing the treatment of a “mental process” because the “determining” step is an analysis and judgement that can be performed in the human mind.

Claim 15 recites a similar at least one abstract idea.

Any limitations not identified above as part of a mental process are deemed “additional elements” (i.e., display screen) and will be discussed in further detail below. 

Accordingly, the claim as a whole recites at least one abstract idea.

Furthermore, the depending claims further define the at least one abstract idea, and thus fail to make the abstract idea any les abstract:

Claims 5 and 6, 19-20 recite the use of statistical methods to carry out the at least one abstract idea, and thus further defines it. Claim 7, 21 recites an additional determining step to find a delayed release formulation, therefore further defines the at least one abstract idea. Claims 8-12, 22-26 recite the range of times during the day the treatment regimen should be given, thus further reciting the at least one abstract idea. Claims 13-14, 27-28 recites anticipating and determining a dose lag for the treatment and is passed on hospital parameter, thus further describing the at least one abstract idea. 

2019 PEG: Step 2A- Prong Two:


In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A server configured to analyze operational rhythms in hospital treatment and provide recommendations based on the same, the server comprising: 
one or more processors; and 
memory comprising instructions that, when executed, cause the one or more processors to (no more than merely invoke computers or machinery as a tool to perform an existing process, see MPEP 2106.05(f)): 
receive, from a database, treatment data corresponding to a treatment provided to a plurality of patients (merely data-gathering steps as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc. (store and retrieve data)); 
determine a preferred treatment regimen based upon the treatment data, wherein the preferred treatment regimen comprises a time of day the treatment is more effective than other times of the day based upon responses to the treatment; and 
provide a notification to a user interface to provide the treatment at the time of the day the treatment is more effective (merely post solution activity as noted below, see MPEP 2106.05(g) and 2106.05(d)(II), specifically Versata Dev. Group, Inc. v. SAP Am., Inc. (store and retrieve data)).

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitations of the A server configured to analyze operational rhythms in hospital treatment and provide recommendations based on the same, the server comprising one or more processors; and, memory comprising instructions that, when executed, cause the one or more processors to Examiner submits that these limitations amount to merely using computers or machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).

Regarding the additional limitations of receive, from a database, treatment data corresponding to a treatment provided to a plurality of patients, these are merely pre-solution activities. The Examiner submits that these additional limitations merely add insignificant extra-solution activity of being data-gathering steps to the at least one abstract idea 

Regarding the limitation of provide a notification to a user interface to provide the treatment at the time of the day the treatment is more effective, this is merely post-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of providing insignificant application to the at least one abstract idea (see MPEP § 2106.05(g)).

Claim 15 recites similar additional elements to that of claim 1.

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to determine treatment plan based on time of day, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole 

For these reasons, representative independent claim 1 and the analogous independent claims do not recite additional elements that integrate the judicial exceptions into a practical application.

Additionally, the dependent claims do not further limit the abstract idea:

Claims 2-4 and 16-18 recite and further describe the data gathered in the pre-solution activity. Claims 5 and 19 recite the use of machine learning to determine the treatment plan, and is mere use of a computer to carry out the abstract idea. 

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

A server configured to analyze operational rhythms in hospital treatment and provide recommendations based on the same, the server comprising one or more processors; and, memory comprising instructions that, when executed, cause the one or more processors to Examiner submits that these limitations amount to merely using computers or machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).

Regarding the additional limitations of receive, from a database, treatment data corresponding to a treatment provided to a plurality of patients, these are merely pre-solution activities. The Examiner submits that these additional limitations merely add insignificant extra-solution activity of being data-gathering steps to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea. (see MPEP § 2106.05(g) and (d)(II), including “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)).

Regarding the limitation of provide a notification to a user interface to provide the treatment at the time of the day the treatment is more effective, this is merely post-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of providing insignificant application to the at least one abstract idea (see MPEP § 2106.05(g) and (d)(II), including “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)).



For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-28 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5, 12, 15, 16, 19, 26 are rejected under 35 USC 102(a)(2) as being anticipated by US 2021/0128942 A1 to Pederson (“Pederson”):

Regarding claim 1:
Pederson teaches a server configured to analyze operational rhythms in hospital treatment and provide recommendations based on the same, the server comprising: one or more processors; and memory comprising instructions that, when executed, cause the one or more processors to: ([0026]- the system is used to create an effective light therapy schedule for the patient and to create optimized medication schedules to coincide with the patient’s circadian rhythm to provide optimal treatment for the patient. )
receive, from a database, treatment data corresponding to a treatment provided to a plurality of patients; ([0031, 0038]- standardized treatment plan from multiple patients is received from the database that includes factors such as medication dosage and medication administration schedule; this data is used as input for the model to prescribe a timed light therapy regimen to correct the patient’s circadian rhythm for optimal treatment )
determine a preferred treatment regimen based upon the treatment data, wherein the preferred treatment regimen comprises a time of day the treatment is more effective than other times of the day based upon responses to the treatment; and ([0080]- the system can determine the pre-treatment light therapy treatment regimen to update their circadian rhythm. [0081]- to further the patient’s treatment plan, a medication administration schedule can be set by the system to optimize their treatment plan further)
provide a notification to a user interface to provide the treatment at the time of the day the treatment is more effective. ([0039]- treatment and optimal time/day for light therapy and medication schedules is displayed for the user as notification reminders)

Claim 15 is rejected in a similar manner to claim 1.


Pederson teaches all of the limitations of claim 1. Pederson further teaches wherein the treatment corresponds to administration of a therapeutic, a performance of a procedure, or a combination thereof. ([0026]- treatment can be optimized for a medication therapeutic)

Claim 16 is rejected in a similar manner to claim 2.

Regarding claim 5:
Pederson teaches all of the limitations of claim 1. Pederson further teaches wherein to determine the preferred treatment regimen, the memory comprises instructions that, when executed, cause the one or more processors to use statistical methods, machine learning, or a combination thereof to determine what time of day the response to the treatment is more effective than other times of the day. ([0033, 0069]- mapping of circadian rhythm for determining optimal time of day for treatment uses machine learning)

Claim 19 is rejected in a similar manner to claim 5.

Regarding claim 12:
Pederson teaches all of the limitations of claim 1. Pederson further teaches wherein the treatment regimen comprises a time of day the treatment is provided. ([0081]- medication schedule includes specific time of day)

.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 4, 6-11, 13, 14, 17, 18, 20-25, 27, 28 are rejected under 35 USC 103 as being unpatentable over US 2021/0128942 A1 to Pederson (“Pederson”) in view of US 2018/0071272 A1 to Hogenesch et al. (“Hogenesch”):

Regarding claim 3:
Pederson teaches all of the limitations of claim 2. Pederson however does not teach:
wherein the procedure is a surgery, dialysis, a diagnostic test, cognitive behavioral therapy, or a combination thereof. 
Hogenesch however teaches before the effective filing date of the current invention that the time schedule of administering a treatment can be optimized to coincide with a patient’s circadian rhythms [0169]. Combined with gene analysis to determine an optimal treatment, numerous treatments can be utilized with this method, including optimizing a dialysis treatment [0191], [see Table 1 with listing of treatments that includes “dialysis”].
Therefore it would have been obvious to one of ordinary skill in the art of healthcare management before the effective filing date of the current invention to include the optimization of dialysis treatment method of Hogenesch to the system of Pederson because it increases the safety and efficacy of medical treatments as described by [0004] of Hogenesch.

Claim 17 is rejected in a similar manner to claim 3.

Regarding claim 4:
Pederson teaches all of the limitations of claim 2. Pederson however does not teach:
wherein the treatment is at least one therapeutic selected from the following group of therapeutics: anti-hypertensives, anti-inflammatories, analgesics, anti- infectives, antihistamines, diuretics, vasodilators, beta-blockers, inotropes, pain therapeutics, or a combination thereof.
Hogenesch however teaches before the effective filing date of the current invention that the time schedule of administering a treatment can be optimized to coincide with a patient’s 
Therefore it would have been obvious to one of ordinary skill in the art of healthcare management before the effective filing date of the current invention to include the optimization of medication treatment method of Hogenesch to the system of Pederson because it increases the safety and efficacy of medical treatments as described by [0004] of Hogenesch.

Claim 18 is rejected in a similar manner to claim 4.

Regarding claim 6:
Pederson teaches all of the limitations of claim 5. Pederson however does not teach:
wherein the statistical methods comprise cosinor regression. 
Hogenesch however teaches before the effective filing date of the current invention that the time schedule of administering a treatment can be optimized to coincide with a patient’s circadian rhythms [0169]. To analyze these treatments and their effects on the body, gene expression and circadian rhythms can be studied using cosinor regression to determine that the drug targets are clock-regulated and can fit a cosine trend [0034].
Therefore it would have been obvious to one of ordinary skill in the art of healthcare management before the effective filing date of the current invention to include the cosinor 

Claim 20 is rejected in a similar manner to claim 6.

Regarding claim 7:
Pederson teaches all of the limitations of claim 2. Pederson however does not teach:
the memory comprising instructions that, when executed, cause the one or more processors to determine a delayed release formulation that corresponds to a difference between (i) a time of day when the therapeutic is more effective than other times of the day and (ii) a standard time of day a patient takes the therapeutic when the patient is at a location other than a patient care facility. 
Hogenesch however teaches before the effective filing date of the current invention that when determining the optimal medication time schedule for a patient, a consideration for the optimal time can be observed when having multiple drug treatments where one drug is to be administered during the day and another before sleeping, therefore creating a delayed release for the treatment (the sleeping time can be interpreted as the time that the therapeutic is taken in a location other than the patient care facility) [0241, 0242].
Therefore it would have been obvious to one of ordinary skill in the art of healthcare management before the effective filing date of the current invention to include the consideration of medication timing outside of the hospital treatment guidelines of Hogenesch to the system of Pederson because it increases the safety and efficacy of medical treatments as described by [0004] of Hogenesch.

Claim 21 is rejected in a similar manner to claim 7.

Regarding claim 8:
Pederson/ Hogenesch teaches all of the limitations of claim 7. Pederson further teaches wherein the standard time of day is in the morning. ([0102-0104]- describes how time of day is important for medication scheduling of the light therapy. Figures 11-13 shows a graph of the circadian rhythm that coincides with administration of the light treatment and includes times of day such as the morning.)

Claim 22 is rejected in a similar manner to claim 8

Regarding claim 9:
Pederson/ Hogenesch teaches all of the limitations of claim 8. Pederson further teaches wherein the standard time of day is between 5 am and 9 am. ([0102-0104]- describes how time of day is important for medication scheduling of the light therapy. Figures 11-13 shows a graph of the circadian rhythm that coincides with administration of the light treatment and includes times of day such as the morning in the range of 5am-9am.)

Claim 23 is rejected in a similar manner to claim 9.

Regarding claim 10:
Pederson/ Hogenesch teaches all of the limitations of claim 7. Pederson further teaches wherein the standard time of day is in the evening. ([0102-0104]- describes how time of day is important for medication scheduling of the light therapy. Figures 11-13 shows a graph of the circadian rhythm that coincides with administration of the light treatment and includes times of day such as the evening to avoid blue light for example.)

Claim 24 is rejected in a similar manner to claim 10.

Regarding claim 11:
Pederson/ Hogenesch teaches all of the limitations of claim 8. Pederson further teaches wherein the standard time of day is between 8 pm and 12 am. ([0102-0104]- describes how time of day is important for medication scheduling of the light therapy. Figures 11-13 shows a graph of the circadian rhythm that coincides with administration of the light treatment and includes times of day such as the evening. that includes the times of 8 PM-12 AM to avoid blue light)

Claim 25 is rejected in a similar manner to claim 11.

Regarding claim 13:
Pederson teaches all of the limitations of claim 1. Pederson however does not teach:
wherein the notification includes an anticipated dose lag for a therapeutic.
Hogenesch however teaches before the effective filing date of the current invention that when giving a medication dose to a patient, the lag time between when the capsule of the 
Therefore it would have been obvious to one of ordinary skill in the art of healthcare management before the effective filing date of the current invention to include the dose lag of medication treatment method of Hogenesch to the system of Pederson because it increases the safety and efficacy of medical treatments as described by [0004] of Hogenesch.

Claim 27 is rejected in a similar manner to claim 13.

Regarding claim 14:
Pederson/Hogenesch teaches all of the limitations of claim 13. Pederson however does not teach:
wherein the anticipated dose lag is based on at least one hospital parameter. 
Hogenesch however teaches before the effective filing date of the current invention that when giving a medication dose to a patient, the lag time between when the capsule of the drug is administered and when the active ingredient is released into the body can be determined by the system. The lag time is adjusted by and is thus based on the administration time of the drug; administration time can be interpreted to be a hospital parameter because administration time can be a parameter in the hospital [0156].
Therefore it would have been obvious to one of ordinary skill in the art of healthcare management before the effective filing date of the current invention to include the dose lag of medication treatment method of Hogenesch to the system of Pederson because it 

Claim 28 is rejected in a similar manner to claim 14.


Conclusion
The following references have been considered as relevant but have not been used in the above rejections:
NPL “The Phase shifting effect of bright light…” to Kervezee teaches of optimal times of day to effect circadian rhythm for shifting of a person to promote better gene transcription which can affect the overall health of the person, 
Foreign document WO 2018069790 to Frank et al. teaches of optimal times of days to administer facial treatments that coincide with their circadian rhythm and optimal time of day with the use of machine learning.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE B SIOZOPOULOS whose telephone number is (571)272-6719. The examiner can normally be reached Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONSTANTINE B. SIOZOPOULOS/
Examiner
Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686